Case 2:18-cv-09253-JCZ-JVM Document 36-2 Filed 05/05/20 Page 1of5

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET = CIVIL ACTION NO. 18-9253
Plaintiff, =
* JUDGE ZAINEY
*
VERSUS * MAG. VAN MEERVELD
*k
UNITED STATES OF AMERICA = SEC. A(1)
*
Defendant. *

Sek oR oR oR ck oe ok ok ok ok ok ok ok ok ck ok ok ok ok ok ok ok ok oR OOK ok ok

DECLARATION OF KENNETH NASSET UNDER 28 U.S.C.A. §1746

I declare and state under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct:

a Iam a Persian Gulf War era veteran. I served throughout the USA, I also served overseas
in South Korea and Egypt. I have been honorably discharged from both the US Army (Active)
and the US Navy (Reserves).

Ze I earned 2 Good Conduct medals one from each branch for the character of my service. I
also held a Top Secret security clearance with Presidential Support and Nuclear, Chemical, and
Biological support clearances.

De I was told that I had high blood pressure and abnormal ECGs going back to around the
mid-2000s. In the summer of 2010 I went to see Dr. Leuschen at the VAMC in Murfreesboro,
TN and complained of trouble breathing and tightness in my chest. "I was given an ECG and
told it was abnormal’ so I was going to have a stress test performed just to be safe.

4. On September 03, 2010 a stress test was performed and I was told I would have © have
an angiogram and they would most likely find a blockage and need to put in a stint or two.

De On September 23, 2010° they performed an angiogram on me and afterwards I was told
everything went well and they did not need to put in any stints and there were no blockages.

 

1 Chest 2 Views PA&LAT Lueschen, Carla Dated 06/30/2010.

2 NM Cardiovascular stress test, w/interpretation Lueschen, Carla Dated 09/03/2010

3 NM Cardiovascular stress test, w/interpretation Lueschen, Carla Dated 09/03/2010

* Cardiology Post Procedure Monitoring/Reassessment Shoemaker, Moore Dated 09/23/2010
Case 2:18-cv-09253-JCZ-JVM Document 36-2 Filed 05/05/20 Page 2 of 5

6. At a follow up appointment on Feb 15, 2011 I was told I could begin using Viagra
again. Upon review of my file on this day it stated that “IF in the future if he starts having
chest pains consider working him up with a stress test”. Also during this time period I was being
seen for worsening pain back.

i. I moved to Baton Rouge, LA is April of 201 1° and began going to the Southeast
Louisiana VA Medical System. I was unable to do mer at this point as ! was mostly confined
to bed during this period. Then in December of 2011’ and January of 2012" I had RF ablations to
the nerve root in my lower back.

8. This allowed me to start Physical Therapy. While in Physical Therapy I showed up on
March 26, 2012” to begin but I was experiencing numbness of my left arm, shortness of breath,
and pressure in my chest. I told this to my Therapist and he informed me to go to the Baton
Rouge VA clinic’ because what I was describing could be the signs of a heart attack.

9. I remember being told this was most likely an isolated incident and it was nothing to
worry about. I was advised to take it easy and later sent for a chest x-ray. Although it ves
noted earlier in my records that it was recommended I be given a stress test if I had chest pains”
there was no mention of the stress test during this appointment.

10. I tried to head back into the work force in August of 2014 but after just five months I quit
in January of 2015 because I was having issues walking up and down the stairs as well as being
tired. I tried once more in November of 2015 and was able to work until April of 2016. I was
verbally reprimanded at work during this time for not being able to stay awake . I was fatigued
and exhausted all the time. I also tried to open a business during this time frame but ultimately
closed it as I did not have the energy to keep it going due to fatigue.

11. As my fatigue was getting worse and my pain moving more and more into my hands and
feet I was sent to Rheumatology on September 13, 2016". I met with Dr. McGrath and we
discussed my symptoms. He diagnosed me with psoriatic ae and proceeded to tell me that
Humira would be best for me. I was never told about any risk of congestive heart failure or any
cardiovascular risks or any other cardiac related side effects.

 

5 Primary Care — Follow Up Lueschen, Carla Dated 02/15/2011

6 Noted in Neurosurgery Note Baudy,Cathleen Dated 29 Jun, 2011

7 Primary Care Note Tyler, Robin 03/20/2012

8 Primary Care Note Tyler, Robin 03/20/2012

° Physical Therapy — Daily Note — BP Gaudin, Daniel Dated 03/26/2012

10 Clinical Nurse Assessment Note Slaughter, Stephanie Dated 03/26/2012

11 Chest (Routine EPA & LAT) Tyler, Robyn Dated 04/19/2012

12 Primary Care Note Tyler, Robin Dated 03/20/2012

13 C&P PTSD, Review Uddo, Madeline Dated 12/10/2016 Noted in Relevant Occupational and Educational History
14 Rheumatology Consult Note McGrath, Hugh Dated 09/13/2016
Case 2:18-cv-09253-JCZ-JVM Document 36-2 Filed 05/05/20 Page 3 of 5

12. During the appointment, no alternative treatment, no risks of heart issues, no prospects of
success, no risks of alternative treatments, and no risks of failing to follow the course of
treatment were discussed. None of the information in Dr. Kushner’s UpToDate.com literature
was discussed with me. I was not referred to a cardiology consultation and no baseline
echocardiography with ejection fraction was taken at that time, and I did not receive close follow

up.

13. I received Enbrel in the mail on October 19, 2016.” I called the nurse and was told to
take it. In the evening of October 20, 2016° my legs were red and burning. If I had known
Enbrel would require careful monitoring or caution, I would not have used it. If I had known
Enbrel could cause cardiac related side effects, I would not have used it because of my history
with cardiac issues.

14. I contacted Dr. McGrath’s nurse the next morning October 11, 2016. and was told to
keep taking it and to use an ice pack on the red area. I was also told if I had a fever to go to the
ER but otherwise not worry about it. I contacted her again on November 03, 2016 ‘and told her I
wanted to be put on Humira and that I did not have enough medication to last the two weeks. At
no time did the nurse tell me that I was taking it incorrectly as I later found out by Dr. Vargas. I
wanted to be put on Humira because I did not know anything about Enbrel.

15. I continued taking Enbrel and was not seen by a Rheumatologist until nine months later
on June 05, 2017”. I went to Rheumatology and met with Dr. Vargas and Dr. Emejuaiwe. I was
informed that Dr. McGrath was no longer with the VA and they would be my new Doctors. No
one from Dr. McGrath’s office contacted me to let me know he was leaving.

16. They then proceeded to tell me that I did not have psoriatic arthritis. . They asked me
about the medication and I told them I was taking it bi-weekly and they told me it was meant to
be taken weekly.

17. The next day June 06, 2017 I took my next dose as instructed by Dr. Vargas as it had
been one week since my last dose and I was supposed to start taking weekly-as prescribed by
Dr. McGrath. Just a few days later on June 11, 2017°' I started feeling a constriction in my
throat and having problems breathing. My wife rushed me to the Emergency Room at East
Jefferson General Hospital (EJGH). I was having difficulty breathing and worried that I might

 

15 Nursing Telephone/Non Face to Face Note Godfrey, Sandra Dated 10/21/2016
16 Nursing Telephone/Non Face to Face Note Godfrey, Sandra Dated 10/21/2016
17 Nursing Telephone/Non Face to Face Note Godfrey, Sandra Dated 10/21/2016
18 Nursing Telephone/Non Face to Face Note Godfrey, Sandra Dated 11/03/2016
19 Rheumatology Note Vargas, Manuel Dated 06/06/2016

20 Rheumatology Note Vargas, Manuel Dated 06/06/2016

21Emergency Department Record Ochello, Charles Dated 06/11/2017
Case 2:18-cv-09253-JCZ-JVM Document 36-2 Filed 05/05/20 Page 4of5

not be pees in time. I was treated for anaphylactic reaction and sent home told to follow up
with my PCP” and to rest take it easy.

18. The EKG performed on 06/11/2017” noted a possible left atrial enlargement. Two day
later on June 13, 2017” I woke up and had trouble standing, my chest was hurting, my jaws was
feeling strange, and I threw up a white liquid. My wife rushed me to the VA Urgent Care were
they started treating me for a heart attack. While there I was given nitroglycerin” for my
symptoms.

10. I had just turned 45 and was wondering if that was all I was ever going to see. The VA
then transferred to Tulane Medical Center’. Since from my understanding the hospital was still
new at the time and had yet to be completely staffed and stocked for emergencies like mine.

20. | While at Tulane one of the first things I told was that they were immediately taking me
off the Enbrel as it was most likely what caused the issue with my heart . I was later informed
that I did not have a heart attack. I had a myocardial infarction that lead to heart failure and my
heart squeeze (Left Ventricle Ejection Fraction (LVEF)) was affected. An Echo performed on
Jun 13, 2017 showed my 20-30% * when it should be around 55%. Although they were hopeful
I would recover some of it over time. I was also noted while in Tulane Medical Center I did
have an enlarged atrium

Dae I was informed that this incident could come back at any time according to the doctors
who have treated me. I was also told I can get a blood clot at any time and have it go straight to
my brain and not kill me but turn me into a vegetable. Death has a dignity to it but to be a
burden on my family that scares me more than anything. I take daily meds to prevent blood clots
and will for the rest of my life.

22. Living with the fact my heart causes issues with my wife and being physical already eats
at me but knowing she might have an adult baby to take care of for the rest of my life keeps me
up at night. My father in law went through a stroke because of a blood clot and I saw a man who
was an army veteran has to be cared for 24/7 and it terrifies me that I could end up the same way.
Every time my heart beats funny, When I get pressure in my chest, a tingling down my arm, or I
am sleeping too much, I get worried about what if it comes back.

 

22 Emergency Department Record Ochello, Charles Dated 06/11/2017

?3 EKG Interpretation Snyder, David Dated 06/11/2017

24 Urgent Care Note Campisi, Michele Dated 06/13/2017

5 Nurse Medications Record Ogunyemi, Michelle Dated 06/13/2017

6 Inter-Facility Transfer Form Campisi, Michele Dated 06/13/2017

27Med Rec Maxi, Margaret Dated 06/15/2017 Noted in General Information subset Hospital Course
28 Attestations Barr, Meredith Dated 06/14/2017

22 Med Rec Maxi, Margaret Dated 06/15/2017 Noted in General Information subset Hospital Course
Case 2:18-cv-09253-JCZ-JVM Document 36-2 Filed 05/05/20 Page 5of5

23. Then they had my heart shocked into normal sinus rhythm using the cardioversion
procedure on March 6, 2018” and my heart was normal Although then less than four weeks later
I found out the Afibrillation” had returned. On April 21, 2018 they performed a cardiac ablation
literally burning and scarring on my heart, which put it back into normal sinus rhythm’, which
so far is still the case. They also did an Echo on March 28, 2018 showed my LVEF at 65%

24. Although an Echo performed in April of 2018” showed my LVEF to be between
45-50%. An Echo from November 2018” shows my LVEF at 50%. That was still the case in my
most recent cardiology appointment on February 07, 2020° I am diagnosed with Congestive
Heart Failure currently.

Executed on the J st day of May, 2020.

   

as

“ KENNETH NA

 

 

30 Cardiology Note Singh. Prabhpreet Dated 03/06/2018

31 Cardiology Note Maini, Rohit Dated 03/28/2018

32 Primary Care Staff Note Thurston, Christine Dated 04/23/2018 Note in HPI

33 Cardiology Note Ayinapudi, Karnika Dated 03/28/2018 Noted in Problem List

4 Cardiology Note Park, Minnsun Dated 05/16/2018 Noted in Assessment and Plan

35 Cardiology Note Ayinapudi, Karnika Dated 03/15/2019 Noted TTE 11/2018 Normal LV size, mildly reduce LV
systolic function EF 50%, mild global hypokinesis, indeterminate diastolic function, mild MR

36 Cardiology Note Yousuf, Tariq Dated 02/07/2020
